200 F.2d 750
91 U.S.App.D.C. 418
Mathilda D. FIORAVANTI, Appellant,v.Quirino FIORAVANTI, Appellee.
No. 11430.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 9, 1952.Decided Dec. 22, 1952.

Nathan M. Lubar, Washington, D.C., with whom Leonard S. Melrod, Washington, D.C., was on the brief, for appellant.  Charles S. Sures, Washington, D.C., also entered an appearance in behalf of the appellant.
Alvin L. Newmyer, Washington, D.C., with whom Armand Newmyer, Washington, D.C., was on the brief, for appellee.  David G. Bress, Washington, D.C., also entered an appearance in behalf of the appellee.
Before CLARK, WILBUR K. MILLER and PROCTOR, Circuit Judges.
PER CURIAM.


1
We find no error in the proceedings below.  Judge Matthews1 correctly construed the agreement between the parties.  The judgment is accordingly


2
Affirmed.



1
 No opinion for publication